Case 5:19-cv-01922-DMG-SHK Document 15 Filed 08/19/20 Page 1 of 2 Page ID #:109




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        FELIX TYRONE RANDLE,                        Case No. CV 19-01922-DMG (SHK)
 12
                                     Plaintiff,
 13                                                 ORDER ACCEPTING FINDINGS
                            v.                      AND RECOMMENDATION OF
 14                                                 UNITED STATES MAGISTRATE
        JUDGE MR. NAKATA, et al.,                   JUDGE
 15
                                     Defendants.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
 19    relevant records on file, and the Report and Recommendation of the United States
 20    Magistrate Judge (“R&R”). No objections to the R&R have been filed. The Court
 21    accepts the findings and recommendation of the Magistrate Judge with one
 22    modification.
 23          The Magistrate Judge recommended dismissal of some claims with prejudice
 24    and some without prejudice and with leave to amend. Plaintiff has failed,
 25    however, to notify the Court of his current address in violation of Local Rule 41-6,
 26    and as ordered by the Court on December 16, 2019. See Electronic Case Filing
 27    Number (“ECF No.”) 13, Order Re Failure to Update Address (“Order”); ECF
 28    Nos. 10-12, 14, Returned Orders. Plaintiff was warned that if he failed to update
Case 5:19-cv-01922-DMG-SHK Document 15 Filed 08/19/20 Page 2 of 2 Page ID #:110




   1   the Court with his address by December 30, 2019, the Magistrate Judge would
   2   recommend that, in addition to the bases set forth in the Report and
   3   Recommendation, the matter be dismissed for failure to prosecute and failure to
   4   follow Local Rule 41-6. ECF No. 13, Order.
   5         Accordingly, because Plaintiff again failed to notify the Court of his current
   6   mailing address in violation of the Court’s December 16, 2019 Order and Local
   7   Rule 41-6, the Court finds that Plaintiff’s entire Complaint—and not merely the
   8   individual claims contained therein—is subject to dismissal for violating Local
   9   Rules and for failure to prosecute in addition to the reasons discussed in the R&R.
 10          IT IS THEREFORE ORDERED that Judgment be entered dismissing with
 11    prejudice the claims against Defendants Judge Nakata, District Attorney Cumino,
 12    Public Defender Tucker, the Victorville District Attorney’s Office, and the San
 13    Bernardino County Superior Court at Victorville. The remainder of this action is
 14    dismissed, in its entirety, without prejudice for failure to prosecute and to comply
 15    with Local Rule 41-6.
 16
 17    DATED: August 19, 2020
 18                                           DOLLY M. GEE
                                              United States District Judge
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              2
